UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-                                                No. 16-cr-719-2 (RJS)
                                                                   ORDER

 TONY GARCIA,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT, by April 3, 2020, defense counsel shall respond to the

government’s March 30, 2020 letter, particularly with respect to whether Defendant exhausted his

administrative remedies before making his motion.

SO ORDERED.

Dated:          March 31, 2020
                New York, New York
                                                    ____________________________________
                                                    ______________________________________
                                                    RICHARD J.  J SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
